Opinion of
Kincheloe, J.
In accordance with stipulation of counsel that the merchandise consists of tracing cloth composed of cotton content and noncotton content and similar in all material respects to the merchandise passed upon in Perseverance Import Corp. v. United States (T. D. 49290), 54.81 percent of the weight being cotton and 45.19 percent sizing and/or other noncotton materials, the protests claiming duty on the actual weight of said long-staple cotton, exclusive of the sizing and other noneotton materials, were sustained but overruled in all other respects.